Title: Joseph Gardoqui & Sons to Abigail Adams, 14 October 1781
From: Gardoqui, Joseph & Sons (business)
To: Adams, Abigail


     
      Madam
      the 14th. Octovr. 1781
     
     Since the above duplicatte of our last Respectts to you has Kissed our hands your allways obliging Esteemed favour of the 18th. Jully and therewith your Remmittance for Livers 300 on Paris which in Repply have the pleasure to Informe you has by us been punctually forwarded for Acceptance, as such when in Cash your Account with us will be creditted for the same at the Exchange of 76 Souls per current dollar in Riales 1188 & 29 mrs. of Vellon which if Right be pleased to notte in Conformity with us.
     The Brigg Boston Packett Capt. White putt in at Coruna, by contrary winds from whence we Expectt her hourly, and as you are pleased to directt our shipping the Ammount of the above bill in Sundry goods in her the present Chiefly serves to advice you that it will be with pleasure punctually Comply’d with, by those who Salutting you with due Respectts Subscrive with the highest Reggard & Esteem, Madam, your mt. obt. hble. Servts.,
     
      Joseph Gardoqui & sons
     
    